Title: From John Adams to Robert Morris, 7 November 1782
From: Adams, John
To: Morris, Robert


Sir
Paris November 7. 1782

Yesterday Mr Le Couteulx, called upon me in order to communicate to me, the Contents of his Letters from you, concerning the Remittance of the Money from Holland. I told him he must write to Messrs Willinks &c the Directors of the Loan upon the Subject, and that the whole matter being under your Direction; you and the Bankers must negotiate it. He Said your Desires could easily be complied with and very advantageously for the United States.— He had written to the Dr and recd an Answer that he could not yet Say whether he could comply or not. Soon after Mr Grand came in to Shew me your Letter of Credit, upon Messrs Willinks &c and Shewed me a State of his Accounts by which he would be a Million of Livres in Advance, after paying the Interest of the Ten Millions of Livres borrowed by the King in Holland.
This Morning I went out to Passy to consult with the Dr, about your Letters. He told me, he was preparing a Memorial to the King as Strong as he could pen, but could not foresee what would be his Success. There are great Complaints of Scarcity of Money here, and what there is, is Shut up.— The Kings Loans dont fill.— The War has lasted so long and Money has been Scattered with so much Profusion, that it is now very Scarce in France, Spain and England as well as Holland. If I could quit the Negotiations for Peace and return to the Hague, I have great doubts of Success with the States General.— And an Application to them which must be taken ad referendum, became the Subject of deliberations and drawn out into an unknown Length, and perhaps never obtain a Unanimity which is indispensible, would immediately cast a damp upon my Loan already opened, or any other that I might open in the Same Way, perhaps put an entire stop to it. So that after reflecting upon the Subject as maturely as I can, it Seems to me Safest, to trust to the Loan already opened. The Influence of Such an Application to the States in a political View, upon England, and the Neutral Powers, would not be favourable.
The Measure you have taken, in drawing the Money out of Holland will have an unfavourable Effect.— a Principal Motive to lend Us, has been to incourage a Trade between Us and them, but when they find that none of the Money is to be laid out there in Goods, I fear We shall get little more.
If I were to lay a Memorial before their High Mightinesses, and had Authority to propose a Treaty to borrow a sum of Money and pay the Interest Annually in Tobacco Rice or other Produce of America deliverd at Amsterdam, and to pay the Capital off in the same manner I am not very clear in my Expectations of success. But I have no Instructions for this, nor do I know that Congress would approve it.
In Short Sir I can give you no hopes, nor make any Promises but to do as well as I can.
With the greatest Respect, &c
